MERWIN, J. (dissenting).
The policy and application are to be ■construed in connection with by-law 20. That by-law is as follows:
“Sec. 20. Applications for insurance shall be made in the form furnished by the association, and signed by the applicant; and, in case there shall be any misrepresentation or omission of circumstances required by the association, increasing the hazard of the property therein described, it shall render void any policy issued on such application.”
The application is made in pursuance of this by-law. Neither the policy nor the application states what construction or effect is to be .given to the application. It is only the by-law that speaks on that subject. The expression, “any misrepresentation,11 refers solely to the statements in the application. It covers the misstatement complained of in this case, and it expressly provides what the effect shall be. I do not think we are called upon to give any greater effect than the parties, by the by-law, have expressly stated. If the hazard was increased, the policy should be void; otherwise not. The court found that the hazard was not increased, and, properly, I think, gave judgment for the plaintiff for the full amount.
LANDON, J., concurs.